Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 1 of 22 PageID #: 1



LAW OFFICES OF MITCHELL S. SEGAL P.C.
Mitchell Segal, Esq.
Law Offices of Mitchell Segal, P.C.
1010 Northern Boulevard
Suite 208
Great Neck, New York 11021
Ph. (516) 415-0100
Fx. (516) 706-6631
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_____________________________________________
KENNETH T. CHAVEZ,
on behalf of himself and all others similarly situated,
                                                                Case No.:
                                            Plaintiff(s),
                                                                CLASS ACTION
                                                                COMPLAINT
               -against-

BOWERY GRAND HOTEL CORP
d/b/a BOWERY GRAND HOTEL,
ANCHOR REALTY CORP.,
                                   Defendant(s).
______________________________________________


                                          COMPLAINT
Plaintiff, KENNETH T. CHAVEZ (hereinafter “Plaintiff”), on behalf of himself and all others
similarly situated, by their attorney, the Law Offices of Mitchell S. Segal, P.C., hereby files this
Class Action Complaint against the Defendants BOWERY GRAND HOTEL CORP d/b/a
BOWERY GRAND HOTEL and ANCHOR REALTY CORP., (hereinafter each individually
“Defendant” and collectively “Defendants”) and states as follows:


                                       INTRODUCTION
1. This class action seeks retribution for the Defendants’ actions against the Plaintiff and other
individuals who suffer what constitutes a “qualified disability” under the American Disability Act
of 1990. The Plaintiff is uniped and an amputee and uses a wheelchair for mobility. The
Defendants own and/or operate and/or maintain and/or manage the BOWERY GRAND HOTEL,
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 2 of 22 PageID #: 2



located at 143 Bowery, New York, New York, 10002 (the “Hotel”) along with its website located
at the domain of www.bowerygrandhotel.com (the “Website”). The Website describes the hotel
in detail providing information about the hotel, rooms and local attractions including pictures
allows an individual to make reservations through its Website and provides information regarding
guestrooms and amenities. Other websites operated by third parties also allow individuals to use
a reservation system to reserve rooms at the Hotel (the Website and these third-party websites shall
be referred to as the “Websites”).


2. Pursuant to the American with Disabilities Act (the “ADA”) Defendants, as hotel owners and
operators were required to update and modify its reservation systems, including its online
reservation systems in order to (a) identify and describe disabled accessible features of the Hotel
in detail; (b) identify and describe disabled accessible features of ADA compliant guest rooms in
detail; (c) permit disabled individuals to independently assess whether the Hotel and its available
guestrooms meet their individual accessibility needs (by describing accessible features or the lack
thereof); and (d) allow reservations to be taken for accessible guestrooms in the same manner as
for non-accessible guestrooms pursuant to 28 C.F.R. § 36.302 (e)(1) . The Defendants have not
complied and discriminate against the Plaintiff and other disabled individuals in violation of the
rights granted under the ADA.


                                JURISDICTION AND VENUE


3. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §1331 and 42
U.S.C. 12181 for Plaintiff’s claims which arise under Title III of the Americans with Disabilities
Act, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332 because this is a class action defined by 28
U.S.C. § 1332(d)(1)(b), in which a member of the presumed Class is a citizen of a different state
of Defendant and the amount in controversy exceeds the sum or value of $ 5,000,000, excluding
interests and costs. 28 U.S.C. § 1332 (d)(2).


4. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 under the New York
State Human Rights Law, N.Y. Exec. Law, Article 15 (Executive Law § 290 et seq.) and the New
York City Human Rights Law, N.Y.C. Administrative Code § 8-101 et seq. (“NYCHRL”).
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 3 of 22 PageID #: 3




5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§ 1391 (b)-(c) and
1441(a).


6. The Court has personal jurisdiction over the Defendants in this action. Defendants transacts
substantial business in this District through its Hotel, located in this District.


7. Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial part of the
actions and/or omissions giving rise to the Plaintiff’s claims occurred in this District. Defendants
have been and is continuing to commit the alleged acts and/or omissions in the Eastern District of
New York that caused injury and violated the Plaintiff’s rights and the rights of other disabled
individuals.


8. This honorable Court has the authority to issue a declaratory judgment under 28 U.S.C. §§ 2201
and 2202.


                                              PARTIES


9. The Plaintiff, KENNETH T. CHAVEZ, was and is over the age of 18 years and is a resident of
New York County, New York.

10. Plaintiff has at all herein suffered from a “qualified disability” as defined in the ADA under
42 U.S.C. § 12102(1)-(2), 28 CFR §§ 36.105, the New York State Human Rights Law and the
New York City Human Rights Law. Plaintiff is uniped and an amputee, and must use a wheelchair
or other motorized mobility device.


11. The Defendant BOWERY GRAND HOTEL CORP., is a domestic business corporation
organized under the laws of the State of New York having an address at 143 Bowery, New York,
New York, 10002 and is authorized to conduct business in New York. The Defendant owns and/or
manages and/or operates and or otherwise controls BOWERY GRAND HOTEL and its Website.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 4 of 22 PageID #: 4



12. The Defendant ANCHOR REALTY CORP., is a domestic business corporation organized
under the laws of the State of New York having an address at 143 Bowery, New York, New York,
10002 and is authorized to conduct business in New York. The Defendant owns and/or manages
and/or operates and or otherwise controls BOWERY GRAND HOTEL and its Website.


13. The Defendants own, manage control and maintain the website with the domain name of
www.bowerygrandhotel.com which is used in conjunction with its hotel, BOWERY GRAND
HOTEL.


14. The purpose of the ADA is to provide laws, standards and regulations which can provide
national guidelines in order to eliminate discrimination against individuals with disabilities.
Pursuant to 42 U.S.C. §12134(a), the Department of Justice, Office of the Attorney General
(“DOJ”), published revised regulations for Title III of the Americans With Disabilities Act of 1990
requiring, among other things that public accommodations, including places of lodging, conform
to these revised regulations on or before March 15, 2012. Defendants’ hotel is a place of public
accommodation that is required to conform to these regulations.


15. A website is a place of accommodation defined as “places of exhibition and entertainment,”
“places of recreation,” and “service establishments.” 28 C.F.R. § 36.201 (a); 42 U.S.C. § 12181
(7).


16. The Plaintiff seeks injunctive and declaratory relief requiring the Defendants to correct the
barriers which prevent access for the disabled.


                             CLASS ACTION ALLEGATIONS

17. Plaintiff, for himself and on behalf of others similarly situated, seeks class action certification
pursuant to the Federal Rules of Civil Procedure Rule 23(a) and 23 (b)(2) of all disabled individuals
in the United States that are unable to walk as a result of their disability and as a consequence,
must use a wheelchair or other motorized mobility device and who have been denied equal access
to goods and services of the Defendants’ Hotel, Website and the Websites.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 5 of 22 PageID #: 5




18. Plaintiff, on behalf of himself and on behalf of all others similarly situated, seeks to certify a
New York State subclass under Federal Rules of Civil Procedure Rule 23(a) and 23 (b)(2) of all
disabled individuals in State of New York who are unable to walk as a result of their disability and
as a consequence, must use a wheelchair or other motorized mobility device and who have been
denied equal access to goods and services of the Defendants’ Hotel, Website and the Websites.



19. Plaintiff, on behalf of himself and on behalf of all others similarly situated, seeks to certify a
New York State subclass under Federal Rules of Civil Procedure Rule 23(a) and 23 (b)(2) of all
disabled individuals in the City of New York who are unable to walk as a result of their disability
and as a consequence, must use a wheelchair or other motorized mobility device and who have
been denied equal access to goods and services of the Defendants’ Hotel, Website and the
Websites.

20. The Class is so numerous, being composed of millions of disabled individuals in the United
States that are unable to walk as a result of their disability and must use a wheelchair or other
motorized mobility device, that joinder of all members is impracticable; there are questions of law
and/or fact common to the Class and the claims of the Plaintiff are typical of the Class claims.



21. Common questions of law and fact exist amongst the Class including:



             a. Whether the Hotel and Website are "public accommodation[s]" under the ADA
                and New York laws;

             b. Whether there was a violation under the ADA due to the barriers that exist
                at the Defendants’ Hotel and its Website and whether the Plaintiff and the Class
                were denied full and equal enjoyment of the goods, services, facilities,
                privileges, advantages, or accommodations; and

             c. Whether there was a violation under New York law due to the barriers that exist
                on the Defendants’ Hotel and its Website and whether the Plaintiff and the Class
                were denied full and equal enjoyment of the goods, services, facilities,
                privileges, advantages, or accommodations.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 6 of 22 PageID #: 6



22. The Plaintiff’s claims are typical of those of the Class as they both claim that Defendants
violated the ADA, and/or the laws of New York by failing to have its Hotel, Website and the
Websites accessible.



23. Plaintiff will fairly and adequately represent and protect the interests of the Class members
as the Plaintiff and the Class are individuals having the same claims as they are unable to walk
and must use a wheelchair or other motorized mobility device.


24. Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) because Defendants have
acted or refused to act on grounds applicable to the Class making declaratory and injunctive
relief appropriate.

25. Questions of law or fact common to Class members predominate questions affecting

individual Class members and a class action will fairly and efficiently decide this action.



26. Counsel for the Plaintiff is experienced representing both Plaintiffs and Defendants in Class
actions. As such the Class will be properly represented.


27. Judicial economy will be served by maintaining this lawsuit as a class action as it will prevent
the filing of a voluminous number of individual lawsuits throughout the United States by people
who are individuals having the same claims as the Plaintiff all of whom are disabled, unable to
walk and must use a wheelchair or other motorized mobility device


                                FACTUAL ALLEGATIONS

28. Defendants are required by the ADA, its accompanying regulations contained in the Code of
Federal Regulations (C.F.R.), Architectural Guidelines and 2010 ADA Standards to ensure that
its place of lodging complies with the standards applicable to public accommodations and is
accessible to disabled individuals.


29. 28 C.F.R. §36.302(e)(l), which became effective on March 12, 2012, provides:
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 7 of 22 PageID #: 7



               “Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –
               (i) Modify its policies, practices, or procedures to ensure that
               individuals with disabilities can make reservations for accessible
               guest rooms during the same hours and in the same manner as
               individuals who do not need accessible rooms;
               (ii) Identify and describe accessible features in the hotels and guest
               rooms offered through its reservations service in enough detail to
               reasonably    permit   individuals    with   disabilities   to   assess
               independently whether a given hotel or guest room meets his or her
               accessibility needs;
               (iii) Ensure that accessible guest rooms are held for use by
               individuals with disabilities until all other guest rooms of that type
               have been rented and the accessible room requested is the only
               remaining room of that type;
               (iv) Reserve, upon request, accessible guest rooms or specific types
               of guest rooms and ensure that the guest rooms requested are
               blocked and removed from all reservations systems; and
               (v) Guarantee that the specific accessible guest room reserved
               through its reservations service is held for the reserving customer,
               regardless of whether a specific room is held in response to reservations
               made by others”.


30. “§ 36.302 of the 1991 Title III regulation requires public accommodations to make reasonable
modifications in policies, practices or procedures when such modifications are necessary to afford
access to any goods, services, facilities, privileges advantages or accommodations, unless the
entity can demonstrate that making such modifications would fundamentally alter the nature of
such goods, services, facilities, privileges, advantages or accommodations. Hotels, timeshares
resorts, and other places of lodging are subject to this requirement and must make reasonable
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 8 of 22 PageID #: 8



modifications to reservation policies, practices or procedures when necessary to ensure that
individuals with disabilities are able to reserve accessible hotel rooms with the same efficiency,
immediacy, and convenience as those who do not need accessible rooms”. 28 C.F.R. Part 36, Appx.
A.


31. Third-Party reservation services should also be subject to these requirements.


32. Hotels, motels and other places of lodging are required to identify and describe all accessible
features in the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with
disabilities receive information they need to benefit from the services offered by the place of
lodging.” “As a practical matter, ……. designating a room as “accessible” does not ensure
necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part 36, Appx. A.


33. “Further hotel rooms that are in full compliance with current standards may differ, and
individuals with disabilities must be able to ascertain which features – in new and existing facilities
– are included in the hotel’s accessible guest rooms. For example, under certain circumstances, an
accessible hotel bathroom may meet accessibility requirements with either a bathtub or a roll in
shower. The presence or absence of particular accessible features such as these may mean the
difference between a room that is usable by a particular person with a disability and one that is
not”. 28 C.F.R. Part 36, Appx. A.


34. For hotels that were built after the effective date of the 1991 Standards, it is sufficient to advise
that the hotel itself is fully ADA compliant, and for each accessible guestroom, to specify the room
type, the type of accessible bathing facility in the room, and the communications features in the
room. 28 C.F.R. Part 36, Appx. A.


35. “For older hotels with limited accessibility features, information about the hotel should
include, at a minimum, information about accessible entrances to the hotel, the path of travel to
guest check-in and other essential services, and the accessible route to the accessible room or
rooms. In addition to the room information described above, these hotels should provide
information about important features that do not comply with the 1991 Standards. For example,
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 9 of 22 PageID #: 9



if the door to the “accessible” room or bathroom is narrower than required, this information
should be included (e.g., door to guest room measures 30 inches clear)”. 28 C.F.R. Part 36,
Appx. A.


36. The Hotel is a place of public accommodation that owns and/or leases and operates a place of
lodging pursuant to the ADA. Additionally, a Website is a place of public accommodation defined
as a “place[s] of exhibition and entertainment,” “places of recreation,” and “service establishments.”
28 C.F.R. § 36.201(a); 42 U.S.C. § 12181 (7).


37. Defendants, by them self or by and through a third party owns, operates, maintains and controls
the Website and Websites which contains an online reservation system located at
www.bowerygrandhotel.com, www.hotels.com, www.booking.com, and www.travelocity.com.
The Website and Websites are subject to the requirements of 28 C.F.R. Section 36.302(e).


38. On January 9, 2020, prior to the commencement of this action, Plaintiff visited the Website
and Websites to learn about accessible features of the Hotel and in order to assess whether he could
reserve an accessible room at the Hotel. However, the Plaintiff was unable to do so as the Website
does not comply with the requirements of the ADA, including the requirements contained in 28
C.F.R. § 36.302(e). The Plaintiff and others desire to stay at the Hotel but don’t know if they are
able to do so due to the lack of information on the Website and Websites. Plaintiff plans on visiting
the Website and Websites regularly to see if the Defendants have modified their site to be in
compliance with the ADA. So far they have not.


39. The Defendants discriminate against the Plaintiff and other disabled individuals throughout
the United States who are unable to walk and must use a wheelchair or other motorized mobility
device excluding them of the same goods, services, features, facilities, benefits, advantages and
accommodations of the Hotel and Website that are available to others.



40. The Website’s homepage is barren as to any accessibility features of the Hotel and its common
areas. The homepage offers a link to “Rooms” which lists all rooms but does not mention or detail
any accessible rooms. You can click on the link entitled “Book Now” and access the availability
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 10 of 22 PageID #: 10



 of rooms on particular dates and see a list of available rooms on that date which also displays no
 accessibility information or details for each type of available room.


 41. The Website contains no information as to whether any of its rooms contain accessible
 features including but not limited to roll in showers or bathtubs, built in seating, grab bars,
 lowered sinks, wrapped pipes, sink and door hardware, or sufficient maneuvering space
 complaint within the room.



 42. The Website also is devoid of accessibility information concerning common areas and hotel
 amenities and whether the Hotel is accessible in accordance with the 1991 Standards, or if not, the
 ways in which it is not with regard to the Hotel’s entrance, the registration desk, the pool and
 recreational facilities, the restaurants, the parking areas, business center and the routes to and from
 all of the aforementioned to and from each other such that the Plaintiff, the Class and Subclass can
 evaluate to determine whether the Hotel is accessible to them.


 43. Plaintiff has saved and retained all webpages from the Website and Websites concerning his
 claim and that of the Class and Subclass.


 44. Upon information and belief, Defendants have not complied with various reservation system
 requirements: (i) that accessible rooms are held for use by individuals with disabilities until all
 other non-accessible guest rooms have been rented and the accessible room requested is the only
 remaining room of that type § 36.302 (e)(1)(iii) and (ii) the requirement to reserve, upon request,
 accessible guest rooms or specific types of guest rooms and ensure that the guest rooms requested
 are blocked and removed from reservation systems. § 36.302 (e)(1)(iv).


 45. Plaintiff and the Class will visit the Website and Websites again to determine if the Defendant
 has complied with the laws and to learn about the accessible (and inaccessible) features of the
 Hotel and rooms because they desire to stay there.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 11 of 22 PageID #: 11



 46. Plaintiff and other disabled individuals requiring mobility assistance are aware that the
 Website is non-compliant at this time and that they have been discriminated against by the
 Defendants.


 47. The Website can be viewed by individuals located in New York State in addition to the other
 states of the United States and can be reached from computers, tablets and cellphones which can
 access the internet.



 48. Defendants have discriminated against Plaintiff and all other mobility-impaired individuals
 by denying full and equal access to and enjoyment of the goods, services, facilities, privileges,
 advantages and accommodations offered on the Website in violation of the ADA.


 49. Modifying the Website and Websites to comply with the ADA is readily achievable without
 undue burden.


 50. Defendants non-compliant acts prevents the Plaintiff, Class and Subclass from having equal
 access as the remaining public preventing them from enjoying the goods, services and benefits
 offered by the Website.



                      FIRST CAUSE OF ACTION ON BEHALF OF
                   THE PLAINTIFF, THE CLASS AND THE SUBCLASS


                   Violation of Title III of the Americans with Disabilities Act

 51. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs


 “1” to “50” as if set forth fully herein.


 52. The Plaintiff is uniped, an amputee, and must use a wheelchair or other motorized mobility
 device. The Plaintiff has an impairment that substantially limits one or more of his major life
 activities and is therefore an individual with a disability as defined under the ADA, 42 U.S.C. §
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 12 of 22 PageID #: 12



 12102(2).


 53. Title III of the ADA provides that ''No individual shall be discriminated against on the basis
 of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
 advantages, or accommodations of any place of public accommodation by any person who owns,
 leases (or leases to), or operates a place of public accommodation." 42 U.S.C. § 12182(a); 28
 C.F.R. §36.201.


 54. Title III of the ADA provides that “places of public accommodation” may not discriminate
 against people with disabilities. Defendants operate a place of public accommodation as defined
 by Title III of ADA, 42 U.S.C. § 12181(7) ("place of exhibition and entertainment," "place of
 recreation," and "service establishments").


 55. Defendants have failed to provide accessibility features on its Website and Websites about the
 Hotel, its common areas, features, its reservation system and its rooms thereby making it non-
 accessible to disabled individuals who cannot walk without the use of use a wheelchair or other
 motorized mobility device.


 56. Discrimination under Title III includes the denial of an opportunity for the person who cannot
 walk without the use of use a wheelchair or other motorized mobility device to participate in
 programs or services or providing a service that is not equal to that afforded to others. 42 U.S.C.
 § 12182(b)(l)(A)(i-iii).


 57. Discrimination includes the failure to maintain accessible features of facilities and equipment
 that are required to be readily accessible to and usable by persons with disability. 28 C.F.R. §
 36.211.


 58. Defendants discriminate against the Plaintiff, the Class and Subclass on the basis of their
 disability by denying them an equal opportunity to participate in and benefit from Defendants’
 goods, services, facilities, privileges, advantages and/or accommodations in violation of Title III
 of the ADA, 42 U.S.C. § 12182 (b)(l)(A)(I).
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 13 of 22 PageID #: 13




 59. It is unlawful to discriminate against individuals with disabilities or a class of individuals
 having disabilities to participate in or benefit from the goods, services, facilities, privileges,
 advantages, or accommodation offered to others.


 60. Failure to make modifications that are reasonable in policies, practices, or procedures, when
 such modifications are necessary to afford goods, services, facilities, privileges, advantages, or
 accommodations to individuals with disabilities is unlawful, unless implementing these
 modifications would fundamentally alter the nature of such goods, services, facilities, privileges,
 advantages or accommodations under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(ii).


 61. "A failure to take such steps as may be necessary to ensure that no individual with a disability
 is excluded, denied services, segregated or otherwise treated differently than other individuals
 because of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
 such steps would fundamentally alter the nature of the good, service, facility, privilege, advantage,
 or accommodation being offered or would result in an undue burden" is a prohibited discriminatory
 practice under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(iii).


 62. The Defendants’ actions or lack of actions are discriminatory acts against the Plaintiff, the
 Class and the Subclass as it has denied individuals who are who cannot walk without the use of
 use a wheelchair or other motorized mobility device (i) an equal opportunity to participate and
 benefit   from   Defendants’     goods,   services,   facilities,   privileges,   advantages   and/or
 accommodations, in violation of 42 U.S.C. § 1282(b)(1)(A); (ii) a failure to make reasonable
 modifications in policies, practices and procedures when necessary to afford the Plaintiff, the Class
 and Subclass such goods, services, facilities, privileges, advantages or accommodations in
 violation of 42 U.S.C. § 1282(b)(2)(A)(ii); (iii) and failing to take necessary steps to ensure that
 the Plaintiff and other disabled individuals who cannot walk without the use of use a wheelchair
 or other motorized mobility device are not excluded, denied services, segregated or treated
 differently than others because of the absence of accessibility features of the Defendants’ Hotel,
 Website and Websites, including its reservation systems.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 14 of 22 PageID #: 14



 63. The Defendants have denied full and equal access to disabled individuals who cannot walk
 without the use of use a wheelchair or other motorized mobility device to its Website and Websites
 by having barriers to their services and accommodations while providing access to their services
 and accommodations to non-disabled individuals.




 64.   Making necessary modifications by adding proper accessibility or non-accessibility
 descriptions to its Website and by updating and modifying its reservation system on its Website
 and Websites to correct the ADA violations existing on the Defendants’ Website and Websites in
 order to make them compliant with ADA and ADAAG requirements would not alter the nature of
 Defendants’ goods, services, privileges, advantages or accommodations nor would it result in an
 undue burden.


 65. The Defendants must be enjoined from engaging in these unlawful discriminatory practices
 such that the Plaintiff, the Class and Subclass will no longer be discriminated against.


 66. Absent injunctive relief, there is a clear and imminent risk that the Defendants’ discriminatory
 actions will continue against the Plaintiff, the Class and Subclass causing irreparable harm.


 67. Plaintiff is entitled to injunctive relief in addition to attorney fees, costs and disbursements
 pursuant to the ADA, 42 U.S.C. § 12188(a)(1).



                   SECOND CAUSE OF ACTION ON BEHALF OF
                      THE PLAINTIFF AND THE SUBCLASS

                      Violation of New York State Human Rights Law

 68. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs
 “1” to “67” as if set forth fully herein.


 69. At all times relevant to this action, the New York Human Rights Law (“NYHRL”),
 Article 15 of the N.Y. Executive Law §§ 290 et. seq. covers the actions of the Defendants.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 15 of 22 PageID #: 15




 70. The Plaintiff, at all times relevant to this action, has a substantial impairment to a major
 life activity of walking and is an individual with a disability under Article 15 of the N.Y.
 Executive Law § 292(21).




 71. The Defendants, at all relevant times to this action, owns and operates a place of
 accommodation, the Website and the Hotel, within the meaning of Article 15 of the N.Y.
 Executive Law § 292(9). Defendant is a person within the meaning of Article 15 of the N.Y.
 Executive Law § 292(1).


 72. The Website and Websites are gateways to and part of the Hotel which is a place of public
 accommodation.


 73. Plaintiff has visited the Website and Websites and has encountered barriers of access
 that exist.


 74. Pursuant to Article 15 N.Y. Executive Law§ 296(2)(a) “it shall be an unlawful
 discriminatory practice for any person, being the owner, lessee, proprietor, manager,
 superintendent, agent or employee of any place of public accommodation ... because of the ...
 disability of any person, directly or indirectly, to refuse, withhold from or deny to such person
 any of the accommodations, advantages, facilities or privileges thereof."


 75. Discrimination includes the refusal to adopt and implement reasonable modifications in
 policies, practices or procedures when they are necessary to afford, facilities, privileges,
 advantages or accommodations to individuals with disabilities. Article 15 of the N.Y.
 Executive Law§ 296(2)(a), § 296(2)(c)(i).


 76. Defendants’ actions violate Article 15 of the N.Y. Exec. Law§ 296(2)(a) by discriminating
 against the Plaintiff and Subclass by (i) owning and operating the Website that is inaccessible to
 disabled individuals who cannot walk without the use of use a wheelchair or other motorized
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 16 of 22 PageID #: 16



 mobility device; and (ii) by not removing access barriers to its Website in order to make
 accessibility features of the Hotel and its rooms known to disabled individuals who cannot walk
 without the use of use a wheelchair or other motorized mobility device; and (iii) by refusing to
 modify the Hotel’s online reservation systems on its Website and Websites when such
 modifications are necessary to afford facilities, privileges, advantages or accommodations to
 individuals with disabilities. This inaccessibility denies disabled individuals who cannot walk
 without the use of use a wheelchair or other motorized mobility device full and equal access to the
 facilities, goods and services that the Defendants make available to individuals who are not
 disabled and can walk without the need of a wheelchair or other motorized mobility device. Article
 15 of the N.Y. Exec. Law§ 296(2)(c).


 77. The Defendants’ discriminatory practice also includes, "a refusal to take such steps as may be
 necessary to ensure that no individual with a disability is excluded or denied services because of
 the absence of auxiliary aids and services, unless such person can demonstrate that taking such
 steps would fundamentally alter the nature of the facility, privilege, advantage or accommodation
 being offered or would result in an undue burden.” Article 15 of the N.Y. Exec. Law§ 296(2)(c).


 78. Established guidelines exist for making websites accessible to disabled individuals who cannot
 walk without the use of use a wheelchair or other motorized mobility device and are easily
 obtainable. These guidelines have been used and followed by government and businesses in
 making their websites accessible to disabled individuals who cannot walk without the use of use a
 wheelchair or other motorized mobility device, including but not limited to, having descriptions
 of accessibility features of a hotel or lack thereof of its entrance, its common areas, its rooms, its
 travel routes to and from various components of the hotel and having a reservation system that
 does not exclude the disabled. Incorporating these components in its Website and Websites would
 not fundamentally alter the Defendants’ Website, Hotel or business and would not result in an
 undue burden.


 79.   Defendants have intentionally and willfully discriminated against the Plaintiff and
 Subclass in violation of the New York State Human Rights Law, Article 15 of the N.Y. Exec.
 Law § 296(2) and this discrimination continues to date.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 17 of 22 PageID #: 17




 80. Absent injunctive relief, Defendants’ discrimination will continue against the Plaintiff and
 Subclass causing irreparable harm.


 81. Plaintiff and the Subclass are therefore entitled to compensatory damages, civil penalties and
 fines for each and every discriminatory act in addition to reasonable attorney fees and the costs
 and disbursements of this action. Article 15 of the N.Y. Exe. Law §§ 297(9), 297(4)(c) et seq.



                      THIRD CAUSE OF ACTION ON BEHALF OF
                        THE PLAINTIFF AND THE SUBCLASS

                        Violation of New York State Civil Rights Law

 82. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs

 “1” to “81” as if set forth fully herein.


 83. Plaintiff served notice thereof upon the attorney general as required by N.Y. Civil Rights
 Law § 41.


 84. Persons within N.Y.S. are entitled to full and equal accommodations, advantages, facilities
 and privileges of places of public accommodations, resort or amusement, subject only to the
 conditions and limitations established by law and applicable alike to all persons. No persons,
 being the owner of a place of public accommodation, shall directly or indirectly refuse,
 withhold from, or deny to any person any of the accommodations, advantages, facilities and
 privileges thereof. N.Y. Civ. Rights Law § 40.


 85. No person because of disability, as defined in § 292 (21) of the Executive Law, shall be
 subjected to any discrimination in his or her civil rights by person or by any firm, corporation or
 institution, or by the state or any agency or subdivision. N.Y. Civ. Rights Law (“CVR”) § 40-c.


 86. § 292 of Article 15 of the N.Y. Executive Law deems a disability a physical, mental or
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 18 of 22 PageID #: 18



 medical impairment resulting from anatomical, physiological, genetic or neurological
 conditions which prevents the exercise of a normal bodily function. As such the Plaintiff is
 disabled under the N.Y. Civil Rights Law.


 87.   Defendants discriminate against the Plaintiff and Subclass under CVR § 40 as
 Defendants’ Website is a public accommodation that does not provide full and equal
 accommodations, advantages, facilities and privileges to all persons and discriminates against
 disabled individuals who cannot walk without the use of use a wheelchair or other motorized
 mobility device.


 88. Defendants intentionally and willfully failed to remove the barriers on their Website
 discriminating against the Plaintiff and Subclass preventing access in violation of CVR §40.


 89. Defendants have failed to take any steps to halt and correct its discriminatory conduct and
 discriminates against and will continue to discriminate against the Plaintiff and the Subclass
 members.


 90. Under N.Y. Civil Rights Law § 41 a corporation which violates any of the provisions of §§
 40, 40-a, 40-b or 42 shall be liable for a penalty of not less than one hundred dollars nor more than
 five hundred dollars, to be recovered by the person aggrieved thereby… in any court of competent
 jurisdiction in the county in which the plaintiff or defendants shall reside.


 91. Plaintiff and the Subclass hereby demand compensatory damages of five hundred dollars for
 the Defendants act of discrimination including civil penalties and fines pursuant to N.Y. Civil Law
 § 40 et seq..

                    FOURTH CAUSE OF ACTION ON BEHALF OF
                       THE PLAINTIFF AND THE SUBCLASS

                       Violation of New York City Human Rights Law

 92. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs
 “1” to “91” as if set forth fully herein.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 19 of 22 PageID #: 19




 93. At all times, the New York City Human Rights Law (“NYCHRL”), New York City
 Administrative Code §§ 8-101 et. seq. applied to the conduct of the Defendants as the Defendants
 own and operate the Website and are persons under the law.


 94. At all times concerning this action the Plaintiff and the Subclass have had a substantial
 impairment to a major life activity of walking and are individuals with a disability under N.Y.C.
 Administrative Code § 8-102(16).


 95.   At all times concerning this action the Defendants’ Website is a place of public
 accommodation as defined in N.Y.C. Administrative Code § 8-102(9).


 96. “It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
 proprietor, manager, superintendent, agent or employee of any place or provider of public
 accommodation, because of the actual or perceived ……. disability …. of any person to withhold
 from or deny to such person any of the accommodations required to make reasonable
 accommodations to a disabled individual and may not “refuse, withhold from or deny to such
 person any of the accommodations, advantages, facilities or privileges thereof” N.Y.C. Admin.
 Code § 8-107(4)(a).


 97. The willful and intentional non-removal of the Website’s barriers of access for the Plaintiff
 and the Subclass by the Defendants discriminate against disabled individuals who cannot walk
 without the use of use a wheelchair or other motorized mobility device by denying them full and
 equal access to the facilities, goods, and services that Defendants make available to the non-
 disabled individuals who can walk without the use of use a wheelchair or other motorized mobility
 device.


 98. It is discriminatory for the Defendants “not to provide a reasonable accommodation to enable
 a person with a disability to …. enjoy the right or rights in question provided that the disability is
 known or should have been known by the covered entity." N.Y.C. Administrative Code§ 8-
 107(15)(a).
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 20 of 22 PageID #: 20




 99. Defendants’ actions will continue to prevent the Plaintiff and Subclass from accessing the
 Website as the remaining public can and the Plaintiff requests injunctive relief.




 100. Plaintiff and Subclass are also entitled to compensatory damages for the injuries and loss
 sustained as a result of the Defendants’ discriminatory conduct in addition to punitive damages
 and civil penalties and fines for each offense, attorney fees, costs and disbursements of this action.
 N.Y.C. Administrative Code § 8-120(8), § 8-126(a) and § 8-502(a).




                FIFTH CAUSE OF ACTION ON BEHALF OF THE PLAINTIFF
                  CLASS AND SUBCLASS FOR DECLARATORY RELIEF


 101. The Plaintiff realleges and incorporates by reference the allegations contained in paragraphs
 “1” to “100” as if fully set forth herein.


 102. The Plaintiff claims that the Website and Websites contains barriers denying disabled
 individuals who cannot walk without the use of a wheelchair or other motorized mobility device
 full and equal access to the goods and services of the Website.


 103. Defendants’ Website and Websites fail to comply with applicable laws and the Defendants
 discriminate against the Plaintiff and Subclass under Title III of the Americans with Disabilities
 Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law§ 296, et seq., and N.Y.C. Administrative Code §
 8-107, et seq.


 104. The Defendants deny these claims.


 105. The Plaintiff seeks a declaratory judgment such that the parties understand and know their
 respective rights and obligations.
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 21 of 22 PageID #: 21




                                  PRAYER FOR RELIEF

    WHEREFORE, Plaintiff requests relief as follows:


 a. A declaratory judgment pursuant to Federal Rules of Civil Procedure Rule 57 declaring the
 Defendants’ policies, procedures and practices are discriminatory against the Plaintiff in violation
 of Title III of the Americans with Disabilities Act, The New York Human Rights Law, the New
 York City Human Rights Law and the laws of New York;


 b. Enjoining the Defendants’ from actions that deny disabled individuals who cannot walk without
 the use of use a wheelchair or other motorized mobility device access to the full and equal
 enjoyment of Defendants’ Website and Websites and from violating the Americans with
 Disabilities Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law§ 296, et seq., N.Y.C. Administrative
 Code§ 8-107, et seq., and the laws of New York;


 c. An Order of the Court requiring the Defendants to make the Website and Websites fully
 compliant with the requirements set forth in the ADA, and its regulations pursuant to 28 C.F.R. §
 36.302(e)(1) and the 2010 ADAAG Standards, so that the Website is readily accessible to and
 usable by disabled individuals who cannot walk without the use of use a wheelchair or other
 motorized mobility device;


 d. An Order of the Court which certifies this case as a class action under Fed. R. Civ. P. 23(a) &
 (b)(2) and/or (b)(3); appointing Plaintiff as Class Representative; and his attorney as counsel for
 the Class;


 e. Compensatory damages, statutory penalties and fines for Plaintiff and the proposed Subclass
 for violations of their civil rights under New York State Human Rights Law and New York City
 Human Rights Law;


 f. Punitive damages pursuant to the New York City Human Rights Law;
Case 1:20-cv-01393-KAM-RML Document 1 Filed 03/16/20 Page 22 of 22 PageID #: 22



 g. Reasonable costs, disbursements and Plaintiff’s attorney fees pursuant to the ADA, New York
 Human Rights Law, New York City Human Rights Law and the laws of New York;


 h. For pre-judgment and post-judgment interest to the highest extent permitted by law; and


 i. Such other and further relief as the Court deems just and proper.



                                 DEMAND FOR JURY TRIAL

 Plaintiff, on behalf of himself the Class and Subclass demands a trial by jury on all issues and
 requested relief.

 Dated: Great Neck, New York
        March 15, 2020                                /s/ Mitchell Segal
                                                  ________________________
                                                  Mitchell Segal, Esq.
                                                   Law Offices of Mitchell Segal, P.C.
                                                   Attorneys for Plaintiff, the Class and Subclass
                                                  1010 Northern Boulevard, Suite 208
                                                  Great Neck, New York 11021
                                                  Ph. (516) 415-0100
                                                   Fx. (516) 706-6631
